Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The purpose of this Corrected Notice of Allowability is to consider the references set forth in the Information Disclosure Statement (IDS) submitted on 2 March 2022. The references set forth therein have been considered. The application remains in condition for allowance. 
The IDS sets forth an Extended European Search Report (The Search Report) and the references disclosed therein. The Search Report noted that the references are merely technological background and do not demonstrate a lack of novelty or inventive step, either alone or in combination. 
The references set forth within the IDS do not set forth each and every limitation of the claimed invention, either alone or in an appropriate combination. Therefore, the application remains in condition for allowance for the reasons set forth in the Notice of Allowance mailed on 15 November 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784